Title: To Thomas Jefferson from James Gamble, 31 December 1807
From: Gamble, James
To: Jefferson, Thomas


                                                
                            
                        sir,
                            Phila. Dec. 31st. 1807
                        

                        I have the honor of Acknowledging the receipt of your very esteemed favour of the 21st. Octr. last, and nothing but a conviction of the momentous concerns which in the present state of the affairs of our country, must necessarily engage your attention could have induced me to leave it so long unanswered. The interest and Solicitude, which your determanation to retire from the Chief majestracy of the Union, has excited among the republicans of Pennsylvania, can only be allayed by the election of a virtuous and patriotic Successor. It must unquestionably, be a source of proud and pleasing emotions, that, Although there have been trifling divisions of Opinion on local grounds of politics, among the friends of your administration, in this district, they all Vanish when the principles of the revolution, and the promotion of the friends of those principles, present themselves for Support and defence on the ensuing election, which is all important for electors of President and Vice President of the United States, I am proud and happy in anticipating a Solid union of the republicans of this State, in the Support of a man who will continue to his country the principles which have distinguished the measures of your administration. The differences of opinion in this district are about to be Sacrificed on the altar of republican harmony, and appearance of  belief, that they will have Soon yeilded  to consideration of the publick good. The crisis to which we appear to be rapidly progressing, will be met here with that resignation which becomes a people properly estimating them and ready to defend them. Although the measure of an embargo adopted by Congress, will operate rather Seriously on the Mercantile interest, with which I, having a numerous family, will the presure, I hope however that the confidence in the patriotic views which dtaded it, will at once reconcile every man and every interest. The proceeding Accords so consistently with the pacific policy of your administration, that every enemy must approve in Silence, although he may publicly acknowledge the Wisdom of the design. as  events of measures however conciliatory, can not with any certainty, anticipated; and as we may [be] notwithstanding all our exertions, involved in War, the patriotism and energy of the Nation, mu[st] be exerted for the preservation of its interests. If  exertion for the continuation of peace Should fail and efficient measures of defence be adopted, I resp[ect]fully wish, sir, that I may be considered among the number of those, who will be entitled to your attention, for any Naval Command with which you might be pleased to honor me. on the  of my claims upon the Attention of my Country I must observe the Silence, which delicaly prevails but I may Venture to Say, that I was not an indifferent Spectator in the Strugles of our late revolution. I am a regular bred Seaman, and have a considerable knowledge how Armed Vessels ought to be conducted during Action; and Venture to Say, that the flag committed to my defence, Should not be dishonoured on a former Occation, when our national dignity and honor were attacked in the Violation of the flag of the Chesapeake frigate, I made a proffer  of my Services to my Country through the Honoble Robt. Smith Secretary of the Navy, and I now sir, respectfully repeat it to your Excellency.
                  I beg your sir, to excuse the freedom of this letter, and be Assured  as you were in public, so you Shall  be in private life, the Object of the esteem and regard of 
                  Your Excellency’s Obdt. Servt,
                        
                            James Gamble
                     
                        
                    